Citation Nr: 0213234	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  96-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

Entitlement to service connection for an eye disorder.

(The issue of entitlement to service connection for hiatal 
hernia will be addressed in a future decision.)


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1957 to June 
1978.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1994 decision of the Regional Office 
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania, 
wherein the veteran's claims of entitlement to service 
connection for an eye disorder and hiatal hernia were denied.  
The veteran filed a timely notice of disagreement and 
perfected a substantive appeal.

In May 1999, the veteran testified at a hearing before a 
Member of the Board sitting at the RO&IC.  A transcript of 
the hearing has been associated with the veteran's claims 
folder.

This matter was previously before the Board in July 1999, 
wherein it was remanded for additional development.  

In June 2002 the RO&IC most recently affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

The Board is undertaking additional development, in the form 
of requesting an independent medical opinion, with respect to 
the claim of entitlement to service connection for a hiatal 
hernia.  When completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  

After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
the issue.


FINDING OF FACT

The veteran's eye disorder, currently diagnosed as ocular 
hypertension, is of service origin.


CONCLUSION OF LAW

Ocular hypertension was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records shows that the 
veteran's entrance examination report was negative for any 
eye disorder.  

In August 1974, the veteran was diagnosed with ocular 
hypertension with ocular pressure of 21 in right and 22 in 
the left.  In July 1976, ocular pressure was 13 in the right 
and 16 to the left.  In March 1977, ocular pressure was 17 in 
the right and 18 to the left.

Subsequent to service, a VA eye examination report dated in 
August 1979, shows that ocular pressure was 12 in the right 
and 12 to the left.

Private medical records dated from October 1991 to March 
1993, reveal that the veteran was seen due to increased 
ocular pressure in 1991, as glaucoma was suspected.

A VA examination report dated in April 1994 revealed that the 
veteran had glaucoma over the prior four years, which had 
been treated with medication.  Goldmann tonometry showed 
ocular pressures to be 16 in the right and 17 in the left.  
Corrected far visual acuity was 20/20, bilaterally.  The 
diagnosis, in pertinent part, was open angle glaucoma with no 
visual field loss with adequate control on current 
medications.

In April 1995, the veteran submitted various treatises to be 
included in his claims folder.  Among them were Glaucomalike 
Disks Without Increased Intraocular Pressure or Visual Field 
Loss; Visual Field Defects in Patients With Normal-tension 
Glaucoma and Patients With High-tension Glaucoma; Aqueous 
Humor Dynamics in Low-tension Glaucoma; Changes in Optic Disk 
Characteristics and the Number of Nerve Fibers in 
Experimental Glaucoma; Correlation Between Intraocular 
Pressure Control and Progressive Glaucomatous Damage in 
Primary Open-Angle Glaucoma; and Glaucomas, Diagnosis and 
Management.

A VA visual examination report dated in February 1996, shows 
that the veteran was examined in order to determine the 
ongoing pathology of glaucoma and whether the pathology 
glaucoma was present while in the service.  Having reviewed 
the record, the examiner provided a brief history of his eye 
pathology.  He was said to have a family history significant 
for glaucoma secondary to pigment dispersion syndrome for his 
mother, diagnosed sometime in the 1970s.   He was seen by 
Ophthalmology in 1974 with pressures of 21 in the right eye 
and 22 left eye, and deep central cups.  Routine follow-up 
was recommended.  Before this time he had received numerous 
eye examinations for his myopia, but pressures were not 
checked at those examinations. Checking the pressure for 
glaucoma did not become part of a routine eye examination 
until the 1970s. 

In 1976 he was seen again and the pressures were 13 in the 
right eye and 16 in the left eye.  The dilated fundus 
examination noted the cup to disk ratio to be 30 percent.  
The cup to disk ratio noted in the 1974 examinations were 
done by drawings.  They appeared to be similar to stereo 
photographs that were taken in 
1993, although it was difficult to draw conclusions from a 
drawing.  He was again seen in 1979 and tonometry 
measurements by Schiotz were 12.  Apparently during this time 
period, the cup to disk ratio did not seem to have varied too 
much.  

He first came to VA in 1993, having started treatment for 
glaucoma privately several years earlier.  At that time he 
was on three medications.  Prior records had not been 
available.  His cup to disk ratio at that time was .35 in the 
right eye, and .40 in the left eye.  Gonioscopy showed the 
angles to be open to the ciliary body.  The visual field 
showed some questionable field loss, but it was repeated in 
1993 where the visual fields appeared to he normal.  It was 
decided that he did not need to continue on certain 
medication because he had good lid tissue.  He was seen again 
in March 1993, with pressures running 20-23.  He was 
continued on medication and seen again in June 1993, with 
pressures of 21 and 20.  He was seen in August 1993, with 
pressures of 14 and 15.  A visual field was done which 
appeared to be within normal limits.  

He was seen again in November 1993, with pressures of 18 and 
19.  In February 1994, pressures were 16 and 16.  Gonioscopy 
was done again.  In August 1994, pressures were 16 and 17.  
The optic nerves again appeared to be healthy.  The cup to 
disk ratio appeared 40 percent in the right eye and 45 
percent in the left eye.  The visual fields appeared to be 
normal.  He was seen in October 1994, where pressures were 20 
and 20.  In February 1995, pressures were 17 and 19.  

In August 1995, pressures were 17 and 17.  Cup to disk ratio 
was 40 percent in the right eye and 50 percent in the left 
eye.  Visual fields appeared to be within normal limits.  In 
February 1996, pressures were 20 in the right eye, and 17 in 
the left eye. Cup to disk ratio was 40 percent in the right 
eye and 50 percent in the left eye. There was a high false 
negative rate on the left visual field.  It was recommended 
for routine follow-up in three months with another visual 
field.

The veteran was seen for the compensation and pension 
examination in February 1996.  Visual acuity in the right eye 
uncorrected at near 20/30, at far 20/400.  Right eye 
corrected at near is 20/20, at far 20/20.  Left eye 
uncorrected at near is 20/50, at far 20/300, corrected at 
near 20/20, at far 20/20.  His extraocular muscle function 
appeared intact.  Goldmann visual fields III4e appeared 
normal but the response to the central static scan III4e 
appeared to be very slow in both eyes.  

Goldmann visual fields, especially in the left eye, seemed to 
show some visual field deficit different than what had been 
gained the week earlier, although more consistent with a 
visual field loss of glaucoma.  Diagnostic and clinical 
testing showed his pupils to be round and reactive to light.  
Lids and lashes were normal with a poor tear film. 
Conjunctiva was white.  Corneas were clear.  Anterior 
chambers were quiet.  The angles were 4+.  There was a small 
iris nevus in the nasal portion of the iris in the left eye.  
Goldmann tonometry showed the pressures to be 22 and 22.  
Dilated fundus examination showed the optic nerves to have 
good color.  Cup to disk ratio was .5 and .6, but not 
noticeably different from the stereo photographs taken in 
1993 and 1994.  

The maculas were flat.  There was a posterior vitreous 
detachment in the left eye.  The vessels and periphery were 
normal.  Post dilation pressures were 22 in the right eye and 
24 in the left eye.  A glaucoma specialist also examined the 
veteran.  The anterior chamber angle was 20-25 degrees with 
grade 1-2+ pigment on gonioscopy.  The disks showed 
questionable slight temporal pallor but otherwise good, and 
he noted the cup to disk ratio to be 40 percent in the right 
eye and 45 percent in the left eye.  He noted the Humphrey 
visual field showed significant false negatives.  The 
examiners concurred with the diagnosis of ocular 
hypertension.  

The diagnosis was myopic astigmatism correctable to 20/20 in 
the right eye and the left eye, with presbyopia; and ocular 
hypertension, questionable visual field loss at this time.  
This field loss did not appear to have been present until 
1996 when the visual fields started showing field loss.  

The examinations done in the 1970s did not show evidence of 
glaucomatous changes that would have necessitated treatment 
at that time.  Because of the positive family history for 
glaucoma, routine follow-up and possible treatment were in 
order.

In May 1999, the veteran testified at a hearing before a 
Member of the Board sitting at the RO&IC.  He asserted that 
he had been diagnosed with glaucoma since 1974, while 
assigned to the Oakland Naval Center.  He added that his 
initial examination showed glaucoma and hyperocular tension.  
He indicated that, thereafter, while in service, isolated 
examinations showed no signs of glaucoma because he wasn't 
examined for glaucoma.  He asserted that he would be seen by 
a technician, an optician, but he was never seen by an 
ophthalmologist specifically for glaucoma.   The veteran also 
referred to an ophthalmology record from pathology dated 
August 28, 1974, wherein it was indicated that the he should 
have his eyes periodically examined for symptoms associated 
with glaucoma.  However, he added, this was never done. 

This matter was previously before the Board in July 1999, 
wherein it was remanded for additional development.  The 
Board, in pertinent part, directed that the veteran be 
examined by an  appropriate specialist to determine the 
nature, status, and etiology of any eye disorder, including 
glaucoma.

A private medical record dated in October 1999, shows that 
the veteran reported that he had been diagnosed as having 
ocular hypertension in 1974, based upon optic nerve disc-
cupping and intraocular pressure elevation.  Of significance 
was a positive family history in his mother of probable 
pigmentary glaucoma requiring treatment.  

The examiner reviewed the veteran's 1974 evaluation at the 
Naval Regional Medical Center in Oakland, California.  The 
applanation tensions were 21 in the right eye and 22 in the 
left.  Of significance was deep central cupping.  At that 
point ocular hypertension was diagnosed.  

This was essentially a diagnosis of high suspicion of 
glaucoma with the requirement that the patient be kept under 
observation with treatment intervention at such time as proof 
of damage would become evident.  The patient was seen in 1991 
by a reading glaucoma specialist who diagnosed open angle 
glaucoma based upon the veteran's applanation tension of 24.  
Apparently glaucoma therapy was initiated at that time. 

The veteran presented to the examiner taking Timoptic .50% OU 
BID.  The evaluation revealed visual acuities of 20/25 + in 
the right eye and 20/25- in the left with best correction.  
Applanation tensions were 21 in each eye.  He had deep 
central cups with some degree of saucerization or sloping of 
the optic disc substance on the left with an asymmetry of 
both discs, further proof of actual glaucoma present.  On the 
left side there was some wrinkling of the internal limiting 
membrane overlying the macula which was unrelated to 
glaucoma.  The impression at that time was that he did have 
chronic open angle glaucoma, the left eye worse than the 
right, with wrinkling of the internal limiting membrane.

The examiner added that it was impossible to tell when true 
glaucoma becomes manifest in a patient who has been diagnosed 
with ocular hypertension.  It was impossible in the veteran's 
case to determine when glaucoma began but, he certainly 
agreed that the veteran had glaucoma by 1991, and required 
therapy at that time. His positive family history for 
glaucoma and the observation of deep cupping of both discs in 
1974 signifies that the etiology of the glaucoma, as likely 
as not, began about the time of the first observation.  The 
time of intervention in glaucoma therapy is always a 
difficult judgment call, and the examiner believed that 
intervention was made in timely fashion.

VA outpatient treatment records dated from February 1993 to 
June 2000, show that the veteran was diagnosed with ocular 
hypertension in both eyes.

A VA examination report dated in August 2000, reveals that 
the examiner's review of the records showed a diagnosis of 
ocular hypertension as far back as 1974.  

The veteran reported that no records were available (was 
outside VA system) at initial start of anti-glaucoma 
medications.  He indicated that he came to this VA medical 
facility in 1993 with a diagnosis of glaucoma.  He had been 
over medicated and discontinued two of his three medications.  
The diagnosis at this VA facility had been ocular 
hypertension since initiated care.  His mother had glaucoma.  
The veteran currently had been managed with Timolol 0.5% 1 
drop OU bid.  His visual field had been nonglaucomatous and 
his optic nerve head remained stable.  He also had developed 
an epiretinal membrane in the left eye in 1998.  Visual 
acuity of the right eye was measured to be, without 
correction, 20/80 at distance, 20/40 at near; and with 
correction 20/20 at distance, 20/20 at near.  Visual acuity 
of the left eye was measured to be, without correction, 
20/400 at distance, 20/200 at near; and with correction 20/30 
at distance, 20/20 at near.  There was no diplopia in any 
field of gaze.

Goldmann visual field testing to the III4e target showed the 
visual field normal in each eye.  Slit lamp examination of 
the lids and lashes were clear.  The conjunctiva was quiet.  
The cornea was clear.  The anterior chamber was deep and 
quiet. The iris was normal and the lens clear.  All this in 
each eye.  Dilated fundus examination the optic nerve head 
was healthy in each eye.  The cup to disk ration was .5 in 
the right eye and .6 in the left eye.  The macula, vessels, 
vitreous and periphery were normal in each eye.  Other 
diagnostic testing showed the extraocular motilities to be 
full, the pupils reactive to light with no afferent pupillary 
defect.  Eye pressure by applanation was 20 mm Hg in each 
eye.

The diagnosis was ocular hypertension in each eye, present at 
least since 1974 by review of record.  The examiner opined 
that the condition of ocular hypertension should be a 
service-connected condition.

An addendum to the August 2000, VA examination report dated 
in February 2001, shows that the examiner clarified that he 
had reviewed all the veteran's claims file, service records, 
civilian records, and VA records before coming to his 
conclusions.  He indicated that the veteran did not have 
glaucoma, but that he had ocular hypertension.  He added that 
the veteran did not have significant vision loss at all.
Criteria

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center, Philadelphia, Pennsylvania; VA Medical Center, 
Lebanon, Pennsylvania; VA Medical Center, Wilkes 
Barre/Allentown, Pennsylvania; and the Saint Jude's Hospital.  
The veteran had also indicated treatment by PLK, MD; TBS, MD; 
and PJC, MD.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  


The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, a Board Remand, and associated correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  


He testified at a personal hearing at a travel Board hearing 
over which the undersigned Board Member presided in May 1999.  
In any event, any deficiencies in the duties to notify and 
assist are moot or inconsequential since the benefit on 
appeal is being granted.


Service Connection

The veteran asserts that he has an eye disorder which first 
become manifested  
during his period of active service.  Review of the veteran's 
service medical records shows that in August 1974, he was 
diagnosed with ocular hypertension with ocular pressure of 21 
in right and 22 in the left.

In his testimony at the hearing in October 2001, the veteran 
claimed that his August 1974 examination showed glaucoma and 
hyperocular tension.  He indicated that, thereafter, while in 
service, isolated examinations showed no signs of glaucoma 
because he wasn't examined for glaucoma.  He asserted that he 
would be seen by a technician, an optician, but he was never 
seen by an ophthalmologist specifically for glaucoma.

The October 1991, private medical record showed that glaucoma 
was suspected.  The April 1994, VA examination showed a 
diagnosis of open angle glaucoma, with no visual field loss 
and with adequate control on current medications.

The February 1996 VA examination report suggested that the 
veteran had ocular hypertension, with questionable visual 
field loss.  This field loss was said not to have been 
present until 1996.  The examinations done in the 1970s were 
said not to have shown evidence of glaucomatous changes that 
would have necessitated treatment at that time, but because 
of positive family history for glaucoma, routine follow-up 
and possible treatment were in order.


The October 1999, private medical record revealed that the 
1974 diagnosis of ocular hypertension was essentially a 
diagnosis of high suspicion of glaucoma with the requirement 
that the patient be kept under observation.  

The examiner concluded that the positive family history for 
glaucoma and the observation of deep cupping of both discs in 
1974 signifies that the etiology of the glaucoma, as likely 
as not, began about the time of the first observation.

Similarly, the August 2000, VA examination established that 
the diagnosis was ocular hypertension in each eye, present at 
least since 1974 by review of record, and that it was the 
examiner's opinion that the condition was connected to 
service. 

The Board recognizes the February 1996, VA examination report 
wherein the examiner opined that the veteran's loss of field 
of vision had not become manifested until 1991.  However, it 
appears that the veteran had ocular hypertension since 1974, 
has had ocular hypertension since 1974, and currently has a 
diagnosis of ocular hypertension which has been associated 
with service by the VA examiner in August 2000.

The Board finds the VA medical examination reports which 
concluded that the positive family history for glaucoma and 
the observation of deep cupping of both discs in 1974 
signified that the etiology of the glaucoma, as likely as 
not, began about the time of the first observation, and that 
ocular hypertension in each eye, present at least since 1974, 
was connected to service, to be probative as they each 
suggest that the veteran's eye disorder, manifested by ocular 
hypertension, was as least as likely as not the result of his 
period of active service.  

The CAVC has held that it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another, provided that the Board gives an adequate statement 
of reasons and bases.  Owens v. Brown, 7 Vet. App. 429 
(1995).  


Additionally, the Board finds that the veteran's consistent 
statements that he had symptoms associated with an eye 
disorder manifested by ocular hypertension are probative and 
tend to lend greater weight to the favorable VA opinions 
which relate the ocular hypertension to service.

In this regard, the Board finds that the evidence is at the 
very least in equipoise as to the etiology of the eye 
disorder manifested by ocular hypertension.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).  As such, the Board concludes that 
the veteran's current eye disorder manifested by ocular 
hypertension originated coincident with service, and that 
service connection for an eye disorder manifested by ocular 
hypertension is warranted.


ORDER

Entitlement to service connection for an eye disorder, 
manifested by ocular hypertension, is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

